Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 1 of 11




                     Exhibit 1
         Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 2 of 11




K       irkendall Consulting Group, LLC
           1522 West Warm Springs Road, Henderson, NV 89014 • Telephone: 702-313-1560 • Fax: 702-313-1617



August 12, 2019

Michael J. Mcavoyamaya, Esq.
Michael J. Mcavoyama Law, LLC
4539 Paseo Del Ray Dr.
Las Vegas, Nevada 89121


RE:          Miller, Deborah et al. v.Service Employees International Union et al.
             United States District Court Case No.: 2:18-cv-304-RFB-CWH

Dear Mr. Mcavoyamaya,

At your request, I am providing you with this report of my opinions concerning economic damages alleged
by Ms. Miller. The following sections of this report set forth my understanding of the background of this
matter, the documents I have relied upon in arriving at my opinions and my analysis and opinions.
Accompanying this report you will find a copy of my current CV, fee schedule and my expert trial and
deposition testimony listing.


Background
It is my understanding that Ms. Miller is alleging economic damages relating to her alleged wrongful
termination as a Lead Organizer with the AFL-CIO Local 1107 on January 8, 2018. Economic damages
calculated as of this writing include the difference between Ms. Miller's earnings and benefits with Local
1107 and earnings an benefits obtained from post-termination employment.


Documents Reviewed
Documents utilized and/or reviewed by me in the preparation of my opinions in this matter include the
documents noted below:


 1.    First Amended Complaint
 2.    SEIU Affiliates Officers and Employees Pension Plan (Summary Plan Description)
 3.    2018 Tax Return For Debbie Miller
 4.    2016 Tax Return
 5.    2017 Wages and Earning Tax Statement
 6.    2017 Tax Return For Debbie Miller
         Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 3 of 11

Michael J. Mcavoyamaya, Esq.
August 12, 2019
Page 2 of 3

 7.    SEIU Nevada Local 1107 Health Insuance Costs Report
 8.    Pay Scale 2016
 9.    Davita Pay Stubs

Opinions
Economic damages in the form of lost earnings and benefits to Ms. Miller are calculated as the present value
of her pre-termination earnings and benefits less the present value of post-termination employment earnings
and benefits. The present value of Ms. Miller's earnings and benefits as if she had continued working for
Local 1107 is calculated on Exhibit C - 1 and totals $534,335. The present value of Ms. Miller's post-
incident/mitigating earnings and benefits is calculated on Exhibit C - 2 and totals $158,654. The difference
of $375,681 is calculated on Exhibit A and represents economic damages to Ms. Miller over a 5-year time
period beyond the date of her termination. The value of employer-paid benefits is estimated at the rates set
forth on Exhibit D. Pre-termination and post-termination earnings and benefits are estimated to increase at
the rates noted on Exhibit F. Future earnings under the pre-termination and post-termination scenarios are
discounted to present value using the U.S. Treasury Bond rates set forth on Exhibit E.


The above opinions are based upon analyses performed to date. I reserve the right to update this report based
on information and/or events which may occur or become known to me in connection with the above
referenced litigation proceedings. Such documentation and/or events may impact my analysis and that impact
may be material. Thank you for the opportunity to serve you in this matter. If you have any questions
concerning this report of my opinions, please call me.


Sincerely,



Kevin B. Kirkendall
Kevin B. Kirkendall, MBA, CPA, CFE
Kirkendall Consulting Group, L.L.C.
            Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 4 of 11


                                               Appendix


Exhibit                   Description

Exhibit A                 Damage Summary

Exhibit B                 Basic Data

Exhibit C - 1             Pre-termination Earnings and Benefits

Exhibit C - 2             Post-termination (Mitigating) Earnings & Benefits

Exhibit D                 Employer-paid Benefit Rates

Exhibit E                 Investment Rates

Exhibit F                 Earnings Growth Rates
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 5 of 11
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 6 of 11
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 7 of 11
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 8 of 11
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 9 of 11
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 10 of 11
Case 2:18-cv-00304-RFB-BNW Document 247-1 Filed 09/15/21 Page 11 of 11
